Citation Nr: 1731173	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-33 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 2005 to May 2006, and from July 2006 to November 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision, in which the RO, inter alia, denied the Veteran's claims for service connection for a right shoulder disability, a right foot disability, and a right knee disability.  Later that month, the Veteran filed a notice of disagreement (NOD) only with the denial of service connection for a right shoulder disability.  The RO issued a statement of the case (SOC) in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009. 

In February 2010, the Veteran and his wife testified during a Board hearing before a Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file.

In a February 2012 decision, the Board granted service connection for a right shoulder disability.  The Board also found that, in his September 2009 substantive appeal, the Veteran had timely disagreed with the denials of service connection for a right foot disability and for a right knee disability, and thus, expanded the appeal to include those matters, but remanded the matters for issuance of an SOC.  

On remand, in a June 2016 rating decision, the agency of original jurisdiction (AOJ) implemented the Board's award of service connection for a right shoulder disability.  In that decision, the AOJ also, inter alia, granted service connection for right foot numbness and pain (metatarsalgia), right foot paresthesia and for right knee patellofemoral dysfunction.  These actions resolved the service connection claims previously remanded by the Board.

Inexplicably, the appeal was returned to the Board.  Thereafter, in July 2017, the Veteran's representative filed a motion to dismiss the appeal, as to the claims for service connection for a right foot disability and a right knee disability.  However, although the Veteran initiated an appeal with respect to the denials of these claims, as the AOJ did not issue an SOC on these matters-the next step in the appellate process-and the Veteran did not thereafter file a substantive appeal to perfect an appeal with respect to these matters, the Board has no jurisdiction to dispose of the claims.  See 38 C.F.R. § 20.200 (2016).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDING OF FACT

In a February 2012 decision, the Board granted service connection for a right shoulder disability.


CONCLUSION OF LAW

As the February 2012 award of service connection for a right shoulder disability represents a grant of the benefit sought on appeal with respect to the claim for service connection for a right shoulder disability, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

With respect to the claim of entitlement to service connection for a right shoulder disability, as noted in the introduction, above, the Veteran timely perfected an appeal of the April 2009 rating decision in which the RO denied the claim.  Thereafter, the Board granted service connection for a right shoulder disability in February 2012.  Such action resolved the claim for service connection for a right shoulder disability.  Hence, with respect to this matter, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal as to this claim must be dismissed.


ORDER

The appeal as to the claim for service connection for a right shoulder disability is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


